Case 1:20-cr-00135-JMF Document 485 Filed 07/27/21 Page i1of1

The Law Offices of Esere J. Onaodowan, Esq

CO Yy eonaodowan@eocdlaw.com  t 646.375.2119 ¢ 718.427.3139
() 1) Christine E. Delince, Esq.
\ cdelince@eocdlaw.com t 646.375.2117 © 917.238.9332

ONAODOWAN W DELINCE

July 26, 2021

Via ECF

Hon. Jesse M. Furman Application DENIED. When setting the surrender date/time, the C ourt
Thurgood Marshall was clear that it was incumbent upon counsel to arrange for the Probation
United States Courthouse interview in that time - and that the Court would grant an extension only if
40 Foley Square the interview could not happen in that time as a result of Probation's

New York, NY 10007 schedule. Probation reports that counsel was offered an interview date on

July 28th; the fact that counsel chose August 3rd is not a basis for an
extension. The Clerk of Court is directed to terminate Doc. #483. SO

Re: U.S. v. Baranco (JMF) ORDERED.
20 Cr. 135
July 27, 2021

Dear Judge Furman,

I represent Edgardo Baranco in the above captioned case. Mr. Baranco took a plea before your honor on
July 22, 2021. At that time, Mr. Baranco was allowed to remain out until July 29, 2021, at 2pm, to facilitate his
pre-sentence interview. An in-person interview has been scheduled for August 3, 2021, at 1lam. I am therefore
requesting that Mr. Baranco’s surrender date be changed to August 19, 2021, at 2pm. The reason for the
additional time is to make it easier and more efficient to communicate with and have access to my client should
corrections or additional documents be necessary after the first draft of the probation report is submitted to me.

I have conferred with the government, and while they do not consent to a surrender date of August 19,

they consent to extending his surrender date until after he has been interviewed on August 3, 2021

cc: AUSA Harper Respectfully Submitted,

Bat. Dl

Christine Delince, Esq.

 

116 West 23 Street, 5" Fl, NY 10011 646 677 6918 weocdlaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw
